Exhibit 10.6

 

EARLYBIRDCAPITAL, INC.

366 Madison Avenue

New York, New York 10017

 

June 23, 2020

 

Brilliant Acquisition Corporation

99 Dan Ba Road, C-9

Putuo District, Shanghai

People’s Republic of China 200062

Attn: Dr. Peng Jiang, Chief Executive Officer

 

Ladies and Gentlemen:

 

This is to confirm our agreement (this “Agreement”) whereby Brilliant
Acquisition Corporation, a British Virgin Islands company (“Company”), has
requested EarlyBirdCapital, Inc. (the “Advisor”) to assist it in connection with
the Company merger, share exchange, asset acquisition, stock purchase,
recapitalization, reorganization or similar business combination (in each case,
a “Business Combination”) with one or more businesses or entities (each a
“Target”) as described in the Company’s Registration Statement on Form S-1 (File
No. 333- 237153) filed with the Securities and Exchange Commission
(“Registration Statement”) in connection with its initial public offering
(“IPO”).

 

1.  Services and Fees.

 

(a) The Advisor will, if requested by the Company:

 

(i)Assist the Company in the transaction structuring and negotiation of a
definitive purchase agreement with respect to the Business Combination;

 

(ii)Hold meetings with Company shareholders to discuss the Business Combination
and the Target’s attributes;

 

(iii)Introduce the Company to potential investors to purchase the Company’s
securities in connection with the Business Combination;

 

(iv)Assist the Company in trying to obtain shareholder approval for the Business
Combination, including assistance with the Company’s proxy statement or tender
offer materials; and

 

(v)Assist the Company with relevant financial analysis, presentations, press
releases and filings related to the Business Combination or the Target.

 

(b) As compensation for the foregoing services, the Company will pay the Advisor
a cash fee equal to 3.5% of the gross proceeds received by the Company in the
IPO (“Transaction Fee”); provided, however, that the Transaction Fee shall he
reduced by an aggregate amount equal to 1.5% of the dollar amount of Company
securities purchased prior to the closing of the Business Combination by
investors that: (i) are introduced to the Advisor by the Company (or any of its
direct or indirect affiliates); (ii) have not been previously introduced to a
SPAC initial public offering by the Advisor; (iii) continue to hold the ordinary
shares through the closing of the Business Combination, and (iv) do not exercise
redemption rights with respect thereto in connection with such Business
Combination.

 

(c) In addition to the Transaction Fee, the Company shall pay to Advisor a cash
fee equal to 1.0% of the Total Consideration (as the term “Total Consideration”
is defined below) in the event Advisor introduces the Company to the Target with
which the Company completes a Business Combination (“Finder Fee” and together
with the Transaction Fee, the “Fee”).

 





 

 

(d) The Transaction Fee and any Finder Fee, if applicable, shall be payable in
cash and is due and payable to the Advisor by wire transfer at the closing of
the Business Combination (“Closing”) from the Trust Account (defined below);
provided that the Finder Fee shall not be paid prior to the date that is 90 days
from the effective date of the Registration Statement unless the Financial
Industry Regulatory Authority determines that such payment would not be deemed
underwriters’ compensation in connection with the IPO. If a proposed Business
Combination is not consummated for any reason, no Fee shall be due or payable to
the Advisor hereunder.

 

(e) For purposes of this Agreement, “Total Consideration” shall mean the total
value of all cash, securities, or other property paid or transferred at the
Closing (or Closings) by or to the Company, the Target and/or their respective
shareholders or to be paid or transferred in the future to such parties with
respect to such Business Combination (other than payments of interest or
dividends), including, without limitation, any value paid in respect of (i) the
assets of the Company or Target, (ii) the share capital of the Company or Target
(and any securities convertible into options, warrants or other rights to
acquire such shares), and (iii) the assumption, retirement or defeasance,
directly or indirectly (by operation of law or otherwise), of any long-term
liabilities of the Company or Target or repayment of indebtedness, including,
without limitation, indebtedness secured by the assets of the Company or Target,
capital leases or preferred shares obligations. Notwithstanding the foregoing,
if the Business Combination contemplates the Target or newly formed holding
company being the surviving entity in the Business Combination and issuing its
securities to the Company as consideration, the Total Consideration will be
deemed to be the fair market value of the Target as indicated in the Business
Combination’s definitive acquisition agreement and proxy materials. If Total
Consideration paid or transferred in the Business Combination includes non-cash
consideration consisting of ordinary shares, options, warrants or rights for
which a public trading market existed prior to the Closing, then the value of
such securities shall be determined by the closing or last sales price thereof
on the date that is two business days prior to the record date for the vote on
the Business Combination. If all or a portion of the Total Consideration paid or
transferred in the Business Combination is other than cash and securities (as
described above), then the value of such other consideration shall be the fair
market value thereof on the Closing as mutually agreed upon in good faith by the
Company and Advisor. Any amounts payable or transferable to the Company or
Target, or any affiliate of the Company or Target or any shareholder of the
Company or Target in connection with a non-competition agreement or any
employment, consulting, licensing, supply, transfer, assignment, forbearance or
other agreement (whether by separate agreement or in the Transactions
documents), to the extent that such amounts payable are greater than what would
customarily be paid on an arms-length basis, shall be deemed to be part of the
consideration paid in the Business Combination. If all or a portion of the Total
Consideration payable or transferable in connection with a Business Combination
includes future payments, whether or not in escrow, then the Company shall pay
Advisor any additional cash fee, determined in accordance with this Section 1,
when, and if such payments are made.

 

2. Expenses.

 

At the Closing, the Company shall reimburse the Advisor up to $20,000 for its
reasonable costs and expenses incurred (including its fees and disbursements of
counsel) in connection with the performance of its services hereunder; provided,
however, all expenses in excess of $5,000 in the aggregate shall be subject to
the Company’s prior written approval, which approval will not be unreasonably
withheld. Reimbursable expenses shall be due and payable to the Advisor by wire
transfer at the Closing from the Trust Account.

 

3. Company Cooperation.

 

The Company will cooperate with the Advisor including, but not limited to,
providing to the Advisor and its counsel, on a timely basis, all documents and
information regarding the Company and Target that the Advisor may reasonably
request or that are otherwise relevant to the Advisor’s performance of its
obligations hereunder (collectively, the “Information”); making the Company’s
management, auditors, consultants and advisors available to the Advisor; and,
using commercially reasonable efforts to provide the Advisor with reasonable
access to the management, auditors, suppliers, customers, consultants and
advisors of Target. The Company will promptly notify the Advisor of any change
in facts or circumstances or new developments affecting the Company or Target or
that might reasonably be considered material to the Advisor’s engagement
hereunder.

 

2

 

 

4. Representations; Warranties and Covenants.

 

The Company represents, warrants and covenants to the Advisor that all
Information it makes available to the Advisor by or on behalf of the Company in
connection with the performance of its obligations hereunder will not contain
any untrue statement of a material fact or omit to state a material fact
necessary in order to make statements made, in light of the circumstances under
which they were made, not misleading as of the date thereof and as of the
consummation of the Business Combination.

 

5. Indemnity.

 

The Company shall indemnify the Advisor and its affiliates and their respective
directors, officers, employees, shareholders, representatives and agents in
accordance with the indemnification provisions set forth in Annex I hereto, all
of which are incorporated herein by reference.

 

Notwithstanding the foregoing and Annex I, the Advisor agrees, if there is no
Closing, (i) that it does not have any right, title, interest or claim of any
kind in or to any monies in the Company’s trust account established in
connection with the IPO (“Trust Account”) with respect to this Agreement (each,
a “Claim”); (ii) to waive any Claim it may have in the future as a result of, or
arising out of, any services provided to the Company hereunder; and (iii) to not
seek recourse against the Trust Account with respect to the Fee.

 

6. Use of Name and Reports.

 

Without the Advisor’s prior written consent, neither the Company nor any of its
affiliates (nor any director, officer, manager, partner, member, employee,
representative or agent thereof) shall quote or refer to, in any filings with
the Securities and Exchange Commission, any advice rendered by the Advisor to
the Company or any communication from the Advisor, in each case, in connection
with performance of the Advisor’s services hereunder, except as required by
applicable federal or state law, regulation or securities exchange rule.

 

7. Status as Independent Contractor.

 

Advisor shall perform its services as an independent contractor and not as an
employee of the Company or affiliate thereof. It is expressly understood and
agreed to by the parties that the Advisor shall have no authority to act for,
represent or bind the Company or any affiliate thereof in any manner, except as
may be expressly agreed to by the Company in writing. In rendering such
services, the Advisor will be acting solely pursuant to a contractual
relationship on an arm’s-length basis. This Agreement is not intended to create
a fiduciary relationship between the parties and neither the Advisor nor any of
the Advisor’s officers, directors or personnel will owe any fiduciary duty to
the Company or any other person in connection with any of the matters
contemplated by this Agreement.

 

8. Potential Conflicts.

 

The Company acknowledges that the Advisor is a full-service securities firm
engaged in securities trading and brokerage activities and providing investment
banking and advisory services from which conflicting interests may arise.
Subject to applicable law, in the ordinary course of business, the Advisor and
its affiliates may at any time hold long or short positions, and may trade or
otherwise effect transactions, for their own account or the accounts of
customers, in debt or equity securities of the Company, its affiliates or other
entities that may be involved in the transactions contemplated hereby. Nothing
in this Agreement shall be construed to limit or restrict the Advisor or any of
its affiliates in conducting such business to the extent permitted by applicable
law.

 

9. Entire Agreement.

 

This Agreement constitutes the entire understanding between the parties with
respect to the subject matter hereof and supersedes all prior agreements and
understandings, oral or written, with respect thereto. This Agreement may not be
modified or terminated orally or in any manner other than by an agreement in
writing signed by the parties hereto. 

 

3

 

 

10. Notices.

 

Any notices required or permitted to be given hereunder shall be in writing and
shall be deemed given when mailed by certified mail or private courier service,
return receipt requested, addressed to each party at its respective addresses
set forth above, or such other address as may be given by a party in a notice
given pursuant to this Section.

 

11. Successors and Assigns.

 

This Agreement may not be assigned by either party without the written consent
of the other. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and, except where prohibited, to their successors
and assigns.

 

12. Non-Exclusivity.

 

Nothing herein shall be deemed to restrict or prohibit the engagement by the
Company of other consultants providing the same or similar services or the
payment by the Company of fees to such other consultants. Except as provided in
Section 1(b), the Company’s engagement of any other consultant(s) shall not
affect the Advisor’s right to receive the Fee and reimbursement of expenses
pursuant to this Agreement.

 

13. Applicable Law; Venue.

 

This Agreement shall be construed and enforced in accordance with the laws of
the State of New York without giving effect to conflict of laws.

 

In the event of any dispute under this Agreement, then and in such event, each
party hereto agrees that the dispute shall either be (i) resolved through final
and binding arbitration in accordance with the International Arbitration Rules
of the American Arbitration Association (“AAA”) or ( ii) brought and enforced in
the courts of the State of New York, County of New York under the accelerated
adjudication procedures of the Commercial Division, or the United States
District Court for the Southern District of New York, in each event at the
discretion of the party initiating the dispute. Once a party files a dispute (if
arbitration, by sending JAMS a Demand for Arbitration) with one of the above
forums, the parties agree that all issues regarding such dispute or this
Agreement must be resolved before such forum rather than seeking to resolve it
through another alternative forum set forth above.

 

In the event the dispute is brought before the AAA, the arbitration shall be
brought before the AAA International Center for Dispute Resolution’s offices in
New York City, New York, will be conducted in English and will be decided by a
panel of three arbitrators selected from the AAA Commercial Disputes Panel. Each
of the parties agrees that the decision and/or award made by the arbitrators
shall be final and enforceable by any court having jurisdiction over the party
from whom enforcement is sought. Furthermore, the parties to any such
arbitration shall be entitled to make one motion for summary judgment within 60
days of the commencement of the arbitration, which shall be decided by the
arbitrator[s] prior to the commencement of the hearings.

 

In the event the dispute is brought by a party in the courts of the State of New
York or the United States District Court for the Southern District of New York,
each party irrevocably submits to such jurisdiction, which jurisdiction shall be
exclusive. Each party hereby waives any objection to such exclusive jurisdiction
and that such courts represent an inconvenient forum. Any such process or
summons to be served upon a party may be served by transmitting a copy thereof
by registered or certified mail, postage prepaid, addressed to such party at the
address set forth at the beginning of this Agreement. Such mailing shall be
deemed personal service and shall be legal and binding upon the party being
served in any action, proceeding or claim. The parties agree that the prevailing
party(ies) in any such action shall be entitled to recover from the other
party(ies) all of its reasonable attorneys’ fees and expenses relating to such
action or proceeding and/or incurred in connection with the preparation
therefor.

 

The Company hereby appoints, without power of revocation, RAITI, PLLC, 1345
Avenue of the Americas, New York, NY 10105, Attn: Warren A. Raiti, Esq., as its
agent to accept and acknowledge on its behalf service of any and all process
which may be served in any arbitration, action, proceeding or counterclaim in
any way relating to or arising out of this Agreement. The Company further agrees
to take any and all action as may be necessary to maintain such designation and
appointment of such agent in full force and effect for a period of seven years
from the date of this Agreement.

 

14. Counterparts.

 

This Agreement may be executed in several original or facsimile counterparts,
each one of which shall constitute an original, and together shall constitute
but one instrument.

 

4

 

 

If the foregoing correctly sets forth the understanding between the Advisor and
the Company with respect to the foregoing, please so indicate your agreement by
signing in the place provided below, at which time this letter shall become a
binding contract.

 

EARLYBIRDCAPITAL, INC         By: /s/ Steven Levine   Name:   Steven Levine  
Title: CEO

 

AGREED AND ACCEPTED BY:       BRILLIANT ACQUISITION CORPORATION         By:
                          Name:     Title:  

 



 

 



If the foregoing correctly sets forth the understanding between the Advisor and
the Company with respect to the foregoing, please so indicate your agreement by
signing in the place provided below, at which time this letter shall become a
binding contract.

 

EARLYBIRDCAPITAL, INC         By:                                 Name:    
Title:

 

AGREED AND ACCEPTED BY:       BRILLIANT ACQUISITION CORPORATION         By: /s/
Dr. Peng Jiang   Name:   Dr. Peng Jiang   Title: Chief Executive Officer and
Chief Financial Officer  

 





 

 

ANNEX I

 

Indemnification

 

In connection with the Company’s engagement of EarlyBirdCapital, Inc. (the
“Advisor”) pursuant to that certain letter agreement (“Agreement”) of which this
Annex forms a part, Brilliant Acquisition Corporation (the “Company”) hereby
agrees, subject to the second paragraph of Section 5 of the Agreement, to
indemnify and hold harmless the Advisor and its affiliates and their respective
directors, officers, shareholders, agents and employees of any of the foregoing
(collectively the “Indemnified Persons”), from and against any and all claims,
actions, suits, proceedings (including those of shareholders), damages,
liabilities and expenses incurred by any of them (including the reasonable fees
and expenses of counsel), as incurred, (collectively a “Claim”), that (A) are
related to or arise out of (i) any actions taken or omitted to be taken
(including any untrue statements made or any statements omitted to be made) by
the Company, or (ii) any actions taken or omitted to be taken by any Indemnified
Person in connection with the Company’s engagement of the Advisor, or (B)
otherwise relate to or arise out of the Advisor’s activities on the Company’s
behalf under the Advisor’s engagement, and the Company shall reimburse any
Indemnified Person for all expenses (including the reasonable fees and expenses
of counsel) as incurred by such Indemnified Person in connection with
investigating, preparing or defending any such claim, action, suit or
proceeding, whether or not in connection with pending or threatened litigation
in which any Indemnified Person is a party.

 

The Company will not, however, be responsible for any Claim that is finally
judicially determined to have resulted from the gross negligence or willful
misconduct of any person seeking indemnification for such Claim. The Company
further agrees that no Indemnified Person shall have any liability to the
Company for or in connection with the Company’s engagement of the Advisor except
for any Claim incurred by the Company as a result of such Indemnified Person’s
gross negligence or willful misconduct.

 

The Company further agrees that it will not, without the prior written consent
of the Advisor which consent may not be unreasonably withheld, settle,
compromise or consent to the entry of any judgment in any pending or threatened
Claim in respect of which indemnification may be sought hereunder (whether or
not any Indemnified Person is an actual or potential party to such Claim),
unless such settlement, compromise or consent includes an unconditional,
irrevocable release of each Indemnified Person from any and all liability
arising out of such Claim.

 

Promptly upon receipt by an Indemnified Person of notice of any complaint or the
assertion or institution of any Claim with respect to which indemnification is
being sought hereunder, such Indemnified Person shall notify the Company in
writing of such complaint or of such assertion or institution but failure to so
notify the Company shall not relieve the Company from any obligation it may have
hereunder, except and only to the extent such failure results in the forfeiture
by the Company of substantial rights and defenses. If the Company so elects or
is requested by such Indemnified Person, the Company will assume the defense of
such Claim, including the employment of counsel reasonably satisfactory to such
Indemnified Person and the payment of the fees and expenses of such counsel. In
the event, however, that legal counsel to such Indemnified Person reasonably
determines that having common counsel would present such counsel with a conflict
of interest or if the defendant in, or target of, any such Claim, includes an
Indemnified Person and the Company, and legal counsel to such Indemnified Person
reasonably concludes that there may be legal defenses available to it or other
Indemnified Persons different from or in addition to those available to the
Company, then such Indemnified Person may employ its own separate counsel to
represent or defend him, her or it in any such Claim and the Company shall pay
the reasonable fees and expenses of such counsel. Notwithstanding anything
herein to the contrary, if the Company fails timely or diligently to defend,
contest, or otherwise protect against any Claim, the relevant Indemnified Party
shall have the right, but not the obligation, to defend, contest, compromise,
settle, assert crossclaims, or counterclaims or otherwise protect against the
same, and shall be fully indemnified by the Company therefor, including without
limitation, for the reasonable fees and expenses of its counsel and all amounts
paid as a result of such Claim or the compromise or settlement thereof.

 

In addition, with respect to any Claim in which the Company assumes the defense,
the Indemnified Person shall have the right to participate in such Claim and to
retain his, her or its own counsel therefor at his, her or its own expense.

 

The Company agrees that if any indemnity sought by an Indemnified Person
hereunder is held by a court to be unavailable for any reason then (whether or
not the Advisor is an Indemnified Person), the Company and the Advisor shall
contribute to the Claim for which such indemnity is held unavailable in such
proportion as is appropriate to reflect the relative benefits to the Company, on
the one hand, and the Advisor on the other, in connection with the Advisor’s
engagement referred to above, subject to the limitation that in no event shall
the amount of the Advisor’s contribution to such Claim exceed the amount of fees
actually received by the Advisor from the Company pursuant to the Advisor’s
engagement. The Company hereby agrees that the relative benefits to the Company,
on the one hand, and the Advisor on the other, with respect to the Advisor’s
engagement shall be deemed to be in the same proportion as (a) the total value
paid or proposed to be paid or received by the Company or its shareholders as
the case may be, pursuant to the transaction (whether or not consummated) for
which the Advisor is engaged to render services bears to (b) the fee paid or
proposed to be paid to the Advisor in connection with such engagement.

 

The Company’s indemnity, reimbursement and contribution obligations under this
Agreement (a) shall be in addition to, and shall in no way limit or otherwise
adversely affect any rights that any Indemnified Party may have at law or at
equity and (b) shall be effective whether or not the Company is at fault in any
way.

 

 

 



 

 